IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,166-04


EX PARTE HECTOR L. TRISTAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1995-CRA000506-D1(B) IN THE

49TH DISTRICT COURT FROM WEBB COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and attempted capital murder and sentenced to twenty years' imprisonment, consecutive to
another sentence.  He did not appeal his convictions. 
	Applicant contends that these sentences were improperly cumulated.  On remand the trial
court made findings of fact that these sentences were improperly cumulated with another case which
had not yet been adjudicated, and recommended that relief be granted.  However, our review of the
record does not support those findings.  The judgment in cause number 1993-CRA735-D3 reflects
that Applicant's community supervision was revoked December 8, 1995, although he was not
sentenced until January 24, 1996.  The cumulation order in this case was entered January 5, 1996,
which was after Applicant had been "convicted" in 1993-CRA735-D3 by having his community
supervision revoked, even though he had not yet been sentenced in that cause.  See Barela v. State,
180 S.W.3d 145 (Tex. Crim. App. 2005).  Relief is therefore denied.


Filed: January 14, 2009
Do not publish